Citation Nr: 0722474	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected left foot plantar fasciitis with causalgia 
posterior tibial nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1951 to November 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In accordance with the veteran's 
request, a hearing before the Board at the RO was scheduled 
for September 2006.  Since he was unable to report for that 
hearing, all due process concerns have been satisfied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that an increased evaluation is warranted 
for his service-connected left foot disability.  A review of 
the record reflects that although the veteran has sought 
treatment on several occasions for his left foot disability, 
he has not been afforded a VA examination that addresses the 
nature and extent of such condition since November 2003.  
Moreover, the record does not reflect that during the 
November 2003 examination the examiner commented on the 
neurological symptomology associated with the veteran's left 
foot disability.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that a VA examination is warranted 
to determine the current nature and extent of the veteran's 
service-connected left foot disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
concerning treatment for his feet from 
the Southern Arizona VA Health Care 
System dated from March 2006 to the 
present. 
	
2.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist(s) to determine the nature and 
extent of the orthopedic and neurologic 
symptomology of his service-connected 
left foot plantar fasciitis.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner(s) in conjunction with the 
examination(s).

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



